DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed December 4, 2020 has been entered.  Claims 1-7, 9-10, and 13-19 remain pending in the application.  Applicant’s amendments have raised new claim objections, which are addressed in the Examiner’s Amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 is amended to recite:
A method for assessing arterial elasticity, imposing a rhythmical stimulation to cause an oscillation on the cardiovascular system of a subject, 
wherein the rhythmical stimulation is induced by causing the subject perform a paced sighing at a pacing frequency of about 0.066 Hz or about 0.081 Hz;
measuring 
generating a frequency spectrum for the measured beat-to-beat intervals and PTT responses; and determining an arterial elasticity of the subject by determining heart rate variability (HRV) based on 
Claim 14 is amended similarly to recite:
A system for assessing arterial elasticity, comprising:
a non-transitory, computer readable memory;
one or more processors; and
a computer-readable medium containing programming instructions that, when executed by the one or more processors, cause the system to:
impose a rhythmical stimulation to cause an oscillation on the cardiovascular system of a subject, wherein the rhythmical stimulation is induced by causing the subject to perform a paced sighing at a pacing frequency of about 0.066 Hz or about 0.081 Hz;
measure 
generate a frequency spectrum for the measured beat-to-beat intervals and PTT responses; and
determine an arterial elasticity of the subject by determining heart rate variability (HRV) based on amplitudes of the beat-to-beat intervals and PTT responses associated with the oscillation at the pacing frequency in the frequency spectrum.
Allowable Subject Matter
Claims 1-7, 9-10, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Vaschillo (2002, "Heart Rate Variability Biofeedback as a Method for Assessing Baroreflex Function: A Preliminary Study of Resonance in the Cardiovascular System"
Gavish  (U.S. 2004/0116784 A1)
Pitzalis et al., “Effect of respiratory rate on the relationships between RR interval and systolic blood pressure fluctuations: a frequency-dependent phenomenon,” Cardiovascular Research, Volume 38, Issue 2, May 1998, Pages 332–339
Kettunen et al. (U.S. 2005/0209521 A1)
Hyde (U.S. 2007/0100246 A1)
Beise (U.S. 2018/0263567 A1)
Wegerif (U.S. 2010/0174205)
None of the prior art of record teaches or suggests a device or method which utilizes the specific frequencies of rhythmical stimulation to the precision claimed by applicant.  Much of the prior art relies on a larger frequency range which encompasses that of the applicant’s, or multiple specific frequencies that do not read upon the specificity required by the applicant’s.  As shown in Applicant’s Remarks, the specified frequency range demonstrates unexpected results which would rebut a prima facie case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791